DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This allowance is proceed on the approval of Terminal Disclaimer on 01/21/2021.

Claims 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Maier M et al. (DE – 102012223059, from IDS, for English see US – 2015/0298675 A1) discloses Hydraulic Block for Hydraulic Unit of Hydraulic Vehicle Brake System comprising:
a modulator block (1, Fig: 1-3) having:
a plurality of accommodating bores (Fig: 2-3) in which a plurality of valves (10, 12, 13, 14, [0027], Fig: 2-3) and a pressure sensor (22, Fig: 1-3) hydraulically coupled to a master cylinder (7, Fig: 1) to control braking hydraulic pressure supplied to vehicle wheels are disposed (Fig: 1-3); and
passages connecting between the plurality of accommodating bores, the passages formed in the modulator block (Fig: 2-3), wherein the plurality of accommodating bores (Fig: 2-3) comprise:

teaching reference Kajiyama et al. (US – 2008/0230337 A1) discloses Brake Control Apparatus for a Vehicle comprising:
a check valve accommodating bore (25, Fig: 2, 5A, 5B) which is formed on a second surface of the modulator block facing the first surface of the modulator block (As per figure 8, all valves are located one surface and check valve is located other surface facing one surface).
However, prior art and teaching reference fail to disclose wherein the inflow valve accommodating bore, the outflow valve accommodating bore, the shut-off valve accommodating bore, the simulation valve accommodating bore, and the pressure sensor accommodating bore are positioned in order.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claim 9. Therefore, independent claim 9 is allowable. Claims 10-15 are also allowable by virtue of their dependencies from claim 9.
Further, prior art and teaching reference fail to disclose or suggest wherein the inflow valve accommodating bore, the outflow valve accommodating bore, the shut-off valve accommodating bore, and the switching valve accommodating bore are positioned in order (Claim 16) and wherein the inflow valve accommodating bore, the outflow valve accommodating bore, the shut-off valve accommodating bore, the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657